Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Response to Amendment

1.	This action is in response to the amendment filed July 26, 2022. Claims 1-2, 5 and 10 were amended, claims 6-7 were cancelled and claims 11-22 were added, rendering claims 1-5 and 8-22 pending.

2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Double Patenting

2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of copending U.S. Patent Application No. 16/970484. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 recites similar subject matter as claim 1 of copending ‘484.  Although copending ‘484 does not explicitly disclose “an average thickness of at least one part of the edge portion of the film-shaped firing material is at least 5% thicker than an average thickness of the central portion of the film-shaped firing material” 
thickness modifications involve a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art and therefore obvious. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984) See MPEP 2144.04.
All of the remaining instant claims recite similar subject matter as claim 2 of copending '484.




4.	Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of copending U.S. Patent Application No. 16/608288. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 recites similar subject matter as claim 1 of copending ‘288.  Although copending ‘288 does not explicitly disclose “an average thickness of at least one part of the edge portion of the film-shaped firing material is at least 5% thicker than an average thickness of the central portion of the film-shaped firing material” 
thickness modifications involve a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art and therefore obvious. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984) See MPEP 2144.04.
All of the remaining instant claims recite similar subject matter as claim 2 of copending '‘288.



5.	Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending U.S. Patent Application No. 16/646546. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 recites similar subject matter as claim 1 of copending ‘546.  Although copending ‘546 does not explicitly disclose “an average thickness of at least one part of the edge portion of the film-shaped firing material is at least 5% thicker than an average thickness of the central portion of the film-shaped firing material” 
thickness modifications involve a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art and therefore obvious. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984) See MPEP 2144.04.
All of the remaining instant claims recite similar subject matter as claim 2 of copending ‘546.



6.	Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of copending U.S. Patent Application No. 16/645916. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 recites similar subject matter as claim 1 of copending ‘916. Although copending ‘916 does not explicitly disclose “an average thickness of at least one part of the edge portion of the film-shaped firing material is at least 5% thicker than an average thickness of the central portion of the film-shaped firing material” 
thickness modifications involve a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art and therefore obvious. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984) See MPEP 2144.04.
All of the remaining instant claims recite similar subject matter as claim 2 of copending ‘916.



Claim Rejections – 35 USC § 103(a)

7.	Claims 1-5 and 8-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shin et al. (U.S. 2014/0159229). 
	Shin discloses a conductive film (paragraph 3) comprising metal particles (paragraph 86) and a binder (paragraph 28). Shin shows a material with a central portion and edge portion in Figure 3, as shown below:


    PNG
    media_image1.png
    330
    658
    media_image1.png
    Greyscale
.	Although Shin does not explicitly disclose “an average thickness of at least one part of the edge portion of the film-shaped firing material is at least 5% thicker than an average thickness of the central portion of the film-shaped firing material” thickness modifications involve a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art and therefore obvious. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984) See MPEP 2144.04, as in claims 1-2 and 11-22.





In instant claim 1, the phrases, “sinterable” constitutes a ‘capable of’ limitation and that such a recitation that an element is ‘capable of’ performing a function is not a positive limitation but only requires the ability to so perform.  
	Concerning claims 3-4 and 8-9, Shin discloses a substrate (paragraph 28) and a base film subjected to release (paragraph 93).
	Concerning claims 5 and 10, Shin does not appear to disclose incisions on the base film subjected to release (paragraph 93).


Response to Arguments

8.	Applicant’s arguments of the rejection made on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of copending U.S. Patent Application No. 16/970484, have been considered; however, are unpersuasive.  Applicant argues copending U.S. Patent Application No. 16/970484 does not disclose the claimed invention, as amended.  In response to Applicant’s argument, although copending ‘484 does not explicitly disclose “an average thickness of at least one part of the edge portion of the film-shaped firing material is at least 5% thicker than an average thickness of the central portion of the film-shaped firing material” thickness modifications involve a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art and therefore obvious. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984) See MPEP 2144.04.
Applicant’s arguments of the rejection made on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of copending U.S. Patent Application 16/608288, have been considered; however, are unpersuasive.  Applicant argues copending U.S. Patent Application No. 16/608288 does not disclose the claimed invention, as amended.  In response to Applicant’s argument, although copending ‘484 does not explicitly disclose “an average thickness of at least one part of the edge portion of the film-shaped firing material is at least 5% thicker than an average thickness of the central portion of the film-shaped firing material” thickness modifications involve a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art and therefore obvious. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984) See MPEP 2144.04.
Applicant’s arguments of the rejection made on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of copending U.S. Patent Application 16/646546, have been considered; however, are unpersuasive.  Applicant argues copending U.S. Patent Application No. 16/646546 does not disclose the claimed invention, as amended.  In response to Applicant’s argument, although copending ‘484 does not explicitly disclose “an average thickness of at least one part of the edge portion of the film-shaped firing material is at least 5% thicker than an average thickness of the central portion of the film-shaped firing material” thickness modifications involve a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art and therefore obvious. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984) See MPEP 2144.04.
Applicant’s arguments of the rejection made on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of copending U.S. Patent Application 16/645916, have been considered; however, are unpersuasive.  Applicant argues copending U.S. Patent Application No. 16/645916 does not disclose the claimed invention, as amended.  In response to Applicant’s argument, although copending ‘484 does not explicitly disclose “an average thickness of at least one part of the edge portion of the film-shaped firing material is at least 5% thicker than an average thickness of the central portion of the film-shaped firing material” thickness modifications involve a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art and therefore obvious. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984) See MPEP 2144.04.
Applicant’s arguments of the rejection made under 35 U.S.C. 103(a) as being unpatentable over Shin et al. (U.S. 2014/0159229) has been considered; however, is unpersuasive.  Applicant argues Shin does not disclose the claimed invention, as amended.  In response to Applicant’s argument, although Shin does not explicitly disclose “an average thickness of at least one part of the edge portion of the film-shaped firing material is at least 5% thicker than an average thickness of the central portion of the film-shaped firing material” thickness modifications involve a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art and therefore obvious. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984) See MPEP 2144.04.


Conclusion


9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence Ferguson whose telephone number is 571-272-1522.  The examiner can normally be reached on Monday through Friday 9:00 AM – 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frank Vineis, can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/LAWRENCE D FERGUSON/Examiner, Art Unit 1781